EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of AVALON HOLDING GROUP, INC. (the "Company") on Form 10-Q for the period ended October 31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Paksayakorn Tanawanjinnagul, President, principal executive officer, Secretary, Treasurer, principal financial officer and principal accounting officer of the Company, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: December 24, 2012 By: /s/Paksayakorn Tanawanjinnagul Name: Paksayakorn Tanawanjinnagul Title: President, principal executive officer, Secretary, Treasurer, principal financial officer and principal accounting officer
